Henry, 0. J.,
Dissenting. — I do not concur in the foregoing opinion. It cannot be too often repeated that: “ When land is condemned for a special purpose, on the score of public utility, the sequestration is limited to that particular use.” Imlay v. Railroad, 26 Conn. 255. “The grant of a right of way for one purpose, will not authorize the use of the road for another and different purpose.” Williams v. Natural Bridge, etc., Co., 21 Mo. 582; Cape Girardeau, etc., v. Renfroe, 58 Mo. 265 ; Belcher Sugar Refining Co. v. St. Louis Grain Elevator Co., 82 Mo. 121. I have no doubt that when properly -is dedicated, or condemned, for a street, the dedicator is presumed to have in contemplation all the uses generally made of streets, and all such as the necessities of the public may subsequently require, although unheard of when the dedication or condemnation occurred; provided such additional use is consistent with that for which the property was dedicated, or condemned, in the first instance. Sewers, and gas and water pipes, may be constructed and laid in public streets, because from time ■ immemorial, streets in cities have been so used, and, therefore, such uses of the street are presumed to have been contemplated. Streets are public thoroughfares for travel, on foot, on horseback, and in vehicles. Street railways have been allowed on streets, on the *277ground that such is one mode of traveling, and the car is a vehicle for the conveyance of passengers from one part of a city to another.' Such use of the street “is not inconsistent with the public uses of a public street, but in aid of such uses.” Story v. New York Elevated Railroad Co., 90 N. Y. 173. It is, to some extent, ah obstruction in the street. So is every wagon, buggy, and carriage, while in the street, an instruction, but such obstruction occurs in the legitimate use of the street.
What connection, or kinship is there between traveling on a highway and talking through a telephone? ' Telephones might be established and operated in the city ' of St. Louis, if there was not a street in the city. It is ! true that: “ The mode of using a street may and must ‘, ■chango from time to time as the wants of commerce, or ! of the public, may require,” but the additional use must ¡ ■be consistent with, and germane to, that for which it was Í originally dedicated, or condemned: We do not under-' .stand that this doctrine is, in express terms, controverted, " but it is insisted that the planting of telephone poles in the street is not a use of the street inconsistent with that for which it was dedicated. If it is, there can be no ■question, under our present constitution, which forbids ’ the taking, or damaging of private property for public ■use, without just compensation, that plaintiff has the right to have her damages assessed and paid, before the ' property can be used as proposed. That .the damage is large or small does not affect the principle. If but one dollar, still it must be ascertained and paid to the property holder.
If planting telephone poles in the street of a city is not foreign to the use of the street for general street purposes, it is difficult to conceive what kind of a structure would not be warranted on the plea that the public interest demanded it. If one line of poles may be planted along the sidewalk, the same principle would j ustify the" planting of a line in the middle of the street, and if one,' *278then two, or as many more by competing companies, as would accomplish a total obstruction of public travel over the street; and ■ yet, if such is a legitimate use of the-street, its total destruction, as a highway, would have to be tolerated. Can the rights of property be frittered away and destroyed, and constitutional guaranties nullified by such subterfuges ? If so, drop by drop, the life blood of the constitution may be drawn, and its ultimate abrogation effected. A street is not necessary to the construction or operation of telephones. If they required, ■' as an elevated railway, a structure above the surface, which would exclude the light from the building of an abutting owner, using no more of the surface than the pole would occupy, would this be damnum absque injuria? That it requires no such structure, and the- ; injury to the adjoining premises is but slight, only such j as arises from the planting and maintenance of the pole, does not affect the principle. Or, suppose that the construction of a telephone required brick or stone columns occupying ten feet square of the surface of the street, could this be maintained as a legitimate use of the street? So far from a telephone being such a use of the street as was contemplated in the dedication, it is intended as and is, in fact, a substitute, in part obviating the necessity for a street, sojfar as the transmission of verbal messages is concerned. If the transmission of messages by messenger boys, or vehicles, was the only use for which a street would be necessary, it might be vacated on the establishment of a general telephone system in the-city, without in the least interfering with the operation, of a telephone.
An elevated street railway which is operated solely for the purpose of carrying persons to and fro in a city, is a use of the street more consistent with, and germane-to, that for which it was condemned or dedicated, than a telephone can possibly be; yet, it was held, in Story v The Elevated Street Ry. Co., supra, that it was a struc*279ture useless for general street purposes and foreign thereto. It was also held, in that case, to be a taking of private property, under a constitutional provision not so broad as ours, only forbidding the talcing of private property for public use without just compensation, while ours also forbids the damaging of private property, etc. Board of Trade Telegraph Co. v. Barnett, 107 Ill. 507. If planting telephone poles in the street is a legitimate use of the street, the telephone company had no occasion to get permission from the city to set them in the street. Every individual, including corporations, may make any legitimate use of the street without the permission of the city, which can only regulate such use,, but does not confer the right which it derived from the j dedication.
There are really no disputed questions of law in this case, but the difference between us arises in the application of conceded constitutional principles.
Judge Sherwood concurs with mejf